                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSHUA LAINE, et al.,                               Case No. 3:18-cv-04390-JD
                                                        Plaintiffs,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                  v.                                         Re: Dkt. Nos. 152, 163, 164, 167, 168, 169,
                                   9
                                                                                             172, 173, 174, 175, 180, 181, 182, 183, 184,
                                  10     SUPERIOR COURT OF ALAMEDA
                                         COUNTY HAYWARD HALL OF                              185, 186, 187, 190, 194, 209
                                  11     JUSTICE, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs (“Laine”) filed a putative class action against a number of California state courts,

                                  15   state court judges, state court personnel, counties, attorneys and others for claims arising out of

                                  16   state court family law proceedings. Dkt. No. 152. After a prior dismissal with leave to amend,

                                  17   Laine has not established federal subject matter jurisdiction, and so the case is dismissed.

                                  18          Laine has the burden of establishing jurisdiction. See Kingman Reef Atoll Invs., L.L.C. v.

                                  19   United States, 541 F.3d 1189, 1197 (9th Cir. 2008). The Court’s prior order of dismissal

                                  20   concluded that this case is fundamentally a child custody dispute, which means there is no obvious

                                  21   federal subject matter jurisdiction. Dkt. No. 127. Laine was given an opportunity to amend the

                                  22   complaint to demonstrate federal jurisdiction, but the Second Amended Complaint (“SAC”) offers

                                  23   only the conclusory statement that “Plaintiffs are not submitting their family law matters to the

                                  24   Northern District of California but rather require federal intervention from state, et al., abuse.”

                                  25   Dkt. No. 152 ¶ 3. That does not state a basis for jurisdiction, and the body of the SAC again

                                  26   makes clear that the case is about, in Laine’s own words, “four family law cases where each case

                                  27   correlates one another between the same judges, the system, third parties and lawyers.” Id. ¶ 64.

                                  28
                                   1          The SAC also does not respond to the separate and independent issue of the Younger and

                                   2   Rooker-Feldman abstention doctrines, which the Court found to bar further federal proceedings.

                                   3   Dkt. No. 127. These SAC again alleges facts that make the application of these bars apparent on

                                   4   the face of the complaint.

                                   5          It is also worth noting that dismissal under FRCP 41(b) is appropriate. Laine did not

                                   6   oppose any of the numerous motions to dismiss of the SAC that were filed in this case, nor did he

                                   7   request any extensions of deadlines to respond to those motions, so dismissal of the SAC is

                                   8   warranted under Rule 41(b) for failure to prosecute and to meet the Court’s deadlines and order.

                                   9          The Court’s discretion to dismiss without leave to amend is “particularly broad” after prior

                                  10   leave to amend has been granted. Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir.

                                  11   2013). The Court already gave Laine an opportunity to amend the complaint, despite noting that

                                  12   “a good argument can be made for dismissal with prejudice in these circumstances.” Dkt. No. 127
Northern District of California
 United States District Court




                                  13   at 2. In light of that prior opportunity, the complaint’s continuing jurisdictional deficiencies, and

                                  14   the abstention doctrines, the SAC is dismissed without further leave to amend.

                                  15          For the sake of clarity, the dismissal is under Rules 12(b)(1) and 12(b)(6) in light of

                                  16   Laine’s pro se status, although Rule 41(b) is an independent basis as well. For the same reason,

                                  17   the Court declines to award sanctions, and all Rule 11 and sanction requests are denied. Dkt. No.

                                  18   209; see Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994) (requiring courts to take into

                                  19   account litigant’s pro se status when determining whether a filing was reasonable or frivolous).

                                  20          The clerk of the Court will close the action.

                                  21          IT IS SO ORDERED.

                                  22   Dated: September 16, 2019

                                  23

                                  24
                                                                                                     JAMES DONATO
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
                                                                                         2
